Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a method of restoring male fertility in a male-sterile wheat plant by complementing the Ms45 male-sterile phenotype.
Group II, claims 25-29, drawn to a method of producing seed from wheat plant, comprising growing a wheat plant comprising homozygous mutations in a Ms45 male-fertility polynucleotide.
Group III, claim 30, drawn to a method of increasing the number of wheat seeds that produce male-sterile female plants, comprising planting a mixture of wheat seeds in a field wherein a first portion of seeds comprises a homozygous mutation in a Ms45 male-fertility polynucleotide.  
Group IV, claim 49, drawn to a unit comprising a mixture of wheat seeds, wherein a first portion of seeds comprise a homozygous mutation in a Ms45 male-fertility polynucleotide.  
Group V, claim 50, drawn to a wheat plant wherein the wheat plant comprises a homozygous mutation in a Ms45 male-fertility polynucleotide.
Group VI, claim 88, drawn to a method of restoring male fertility in a male-sterile plant.

Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of an homozygous mutation in a Ms45 male-fertility polynucleotide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cigan, Phenotypic complementation of ms45 maize requires tapetal expression of MS45, Sexual Plant Reproduction, (2001) 14:135-142.  Cigan teaches methods for complementing the male sterile phenotype of ms45 maize by introducing polynucleotides into maize plants with homozygous mutations in MS45 alleles (Cigan, Page 135, Abstract; Cigan, Page 136, Column 1, Paragraph 3).  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/WEIHUA FAN/Examiner, Art Unit 1663